Per Curiam.

The reasons assigned in our Per Curium opinion in Matter of Nicholas & Co. v. Bruckman (ante, p. 681, decided herewith) annulling the determination of the State Liquor Authority, apply with equal force here. . The Deputy Commissioner properly recommended the dismissal of all three charges. Why it was necessary to receive hearsay evidence as to alleged conversations with one Levin who was actually present in the hearing room is difficult to understand. Levin was not called by the State Liquor Authority as a witness.
*682Since the determination of the State Liquor Authority is not supported by any substantial evidence, it should be annulled, with fifty dollars costs and disbursements to the petitioner.
Martin, P. J., Townley, Qlennon, Untermyer and Dore, JJ., concur.
Determination of the State Liquor Authority of the State of New York unanimously annulled, with fifty dollars costs and disbursements to the petitioner. Settle order on notice.